Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 26, 1968, convicting him of robbery in the third degree, upon a guilty plea, and sentencing him to an indeterminate prison term of one year and four months to four years. Judgment modified, on the law and facts, by reducing the sentence to the term of one to four years. As so modified, judgment affirmed. An examination of the record reveals a clear promise on the part of the court to impose a sentence commensurate with a conviction for a class E felony. The promised sentence of one to four years was legally within the permissible limits for conviction of the class D felony to which defendant had pleaded guilty; and defendant was entitled to receive the minimum sentence promised by the court. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuseello, JJ., concur.